Citation Nr: 0806432	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-11 153	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

By a decision entered in April 2005, the RO denied the 
veteran's claim for a rating in excess of 30 percent for 
PTSD.  He filed a timely notice of disagreement (NOD).  
38 C.F.R. §§ 20.200, 20.201, 20.302.  In February 2007, while 
the NOD was pending, the RO increased the rating for PTSD to 
50 percent.  The veteran was furnished a statement of the 
case concerning his entitlement to a still higher rating, and 
he perfected his appeal by filing a timely VA Form 9 (Appeal 
to Board of Veterans' Appeals (Board)) in April 2007.  
38 C.F.R. §§ 20.202, 20.302.  Thereafter, in June 2007, the 
RO increased the rating for PTSD to 70 percent and granted a 
total disability rating based on individual unemployability 
due to service-connected disability.


FINDING OF FACT

In February 2008, the Board received a written communication 
from the veteran stating that he no longer wished to pursue 
his pending appeal; as of that date, the Board had not yet 
promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2007).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
communication received at the Board in February 2008, 
indicated that he no longer wished to pursue his pending 
appeal.  As of that date, the Board had not yet promulgated a 
final decision on the issue presented.  Because the veteran 
has clearly expressed a desire to terminate the appeal, 
because he has done so in writing, and because the Board had 
not yet promulgated a decision on the appeal at the time of 
the request for withdrawal, the legal requirements for a 
proper withdrawal have been satisfied.  38 C.F.R. § 20.204 
(2007).  Accordingly, further action by the Board on this 
appeal is not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


